Citation Nr: 1636277	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to January 1974 and from August 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied entitlement to a compensable rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In his August 2012 substantive appeal, the Veteran requested a Travel Board hearing.  Thereafter, in September 2012, the Veteran indicated that he longer desired a hearing.  As a result, the AOJ considered his request withdrawn, and certified the claim to the Board.  In the August 2016 appellate brief, however, the Veteran's representative indicated that he did not intend to withdraw his request for a hearing.  Under these circumstances, the AOJ should clarify whether he still desires a Board hearing.

Moreover, in the interest of affording the Veteran the most efficient and timely adjudication of his claim, the Board finds that additional development is necessary.

When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The medical evidence of record includes VA treatment records dated through March 3, 2011, more than five and a half years ago.  To ensure that there is an adequate record, a remand is necessary to obtain any updated VA treatment records, dated from March 3, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The Veteran's most recent VA examination was in July 2012, more than four years ago.  Because the medical evidence of record does not address the current state of the Veteran's disabilities, and because his prior examination is now more than four years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the examiner should comment on the functional effects the Veteran experiences as a result of his bilateral sensorineural high frequency hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative to determine whether he still desires a Board hearing.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his bilateral hearing loss.  The record currently reflects VA treatment records dated through March 2011.
	
3.  The Veteran should also be given an opportunity to identify any private treatment records pertinent to his bilateral hearing loss.  After securing any necessary authorizations, obtain all identified treatment records.

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The record, to include a copy of this remand, must be made available to and must be review by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and/or tests should be conducted.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional effects that his bilateral hearing loss has on his activities of daily living, to include employment.

All testing results, along with a complete, clearly-stated rational for any conclusion reached, must be provided.

6.  If the Veteran ultimately desires a Board hearing, place him on the list of persons currently awaiting such a hearing, and process the appeal in accordance with the procedures typical of remands for scheduling hearing.

7.  If he does not want a Board hearing, and after the above development is completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

